Case 0:20-cv-60638-WPD Document 52-2 Entered on FLSD Docket 05/13/2021 Page 1 of 3



                         EXHIBIT B
    Case 0:20-cv-60638-WPD Document 52-2 Entered on FLSD Docket 05/13/2021 Page 2 of 3


Roy Taub

From:                             Roy Taub
Sent:                             Monday, April 26, 2021 8:28 PM
To:                               Yitz Kopel; Alec Leslie
Cc:                               Jeffrey Backman
Subject:                          Bonkuri -- Follow up to 4-22-21 Meet and Confer


Yitz,

I am writing to follow up on the meet and confer Thursday and also based upon the indication from Judge Snow’s
Chambers that the Court did not believe it had sufficient information as to Defendant’s position and what Defendant
intends to do by way of communication with the putative class members. From our discussion on Thursday, you seemed
generally fine with what we propose, and you personally do not have any basis in any of your dealings with our firm to
believe that unethical conduct will take place, so the real dispute appears to be based on Plaintiff’s unsupported
insistence on being party to every single conversation with a putative class member.

As we discussed on Thursday, our intention is to call the people for whom we received information from a third party
were leads generated from shareyourfreebies.com and were transferred to a Grand Caribbean Cruises call center. The
purpose of the calls will be to investigate and develop facts in support of GCC’s defenses, in particular the issue of
consent (e.g., what they recall about visiting the shareyourfreebies.com website). We discussed how we have more
than a good faith belief that there was consent for the telephone calls at issue made through that website, including not
only Mr. Bonkuri’s opt-in record and Jornaya report, but Jornaya LeadiDs for 7,000+ other individuals. Moreover, as the
calls will be to investigate the facts, we will not be offering anything in exchange for testimony and will not attempt to
settle any claims.

We offered additional clarification beyond what we had previously discussed (that we would be making phone calls to
investigate the facts in support of Grand Caribbean’s defenses, in particular consent). First, the calls would be made
only by attorneys at Greenspoon Marder. Second, the identity of the caller, that they are an attorney representing
Grand Caribbean Cruises, that they are calling about this case, and that the person does not have to speak with us if they
do not want to would also be disclosed. You stated that these clarifications were “making great progress.” You did not
take issue with any of these disclosures or failing to disclose anything else, so there was no indication that Plaintiff’s
concern is about what we want to discuss with putative class members. Rather, you stated that Plaintiff insists that any
communications to putative class members must occur with Plaintiff’s counsel also on the line.

When we turned to a discussion of the case law, as directed by Judge Snow’s order, you could not provide a single case
that stands for the proposition that what we propose – as long as the communications are not misleading – is not
permissible or that it can be done only if opposing counsel is conferenced in. All you did was generally point us to the
authorities cited in your brief. When we addressed the Gulf Oil standard and asked for what evidence you have of any
improper conduct, you apologized profusely if we took your statements in the motion for a protective order about
counsel for GCC as “mudslinging,” and you reiterated that you have no personal knowledge of or reason to believe there
has been any unethical conduct by counsel for GCC in this case or any of the other cases we have had together. You
further confirmed that the only basis for your opposition is what is stated in the McCurley order. We also confirmed
that we have not had any communications with any putative class members and you confirmed that Plaintiff’s counsel
has not reached out to any, either (at least about this case). In an effort to possibly avoid the need to speak with any of
the putative class members, we asked if you would refrain from making the argument that there is no proof of consent
for individuals other than the named plaintiff. You would not agree to that, hence the Defendant’s need to gather the
additional information sought in its desire to conduct the factual investigation into the putative class.



                                                             1
   Case 0:20-cv-60638-WPD Document 52-2 Entered on FLSD Docket 05/13/2021 Page 3 of 3
We have consulted with the client and we are not agreeable to a “pilot” project of making calls together. So please let
us know if Plaintiff agrees to what we propose. If not, please refile your motion for protective order as soon as possible
– revised appropriately, including the “mudslinging” – so that we can get this issue resolved and move forward. We
request that you include this e-mail in full or as an exhibit to your certificate of conferral, especially given Chambers’
comments. In this connection, I note that the Local Rules provide that a certificates of good faith conference does not
apply to any page length limitations. See Local Rule 7.1(c)(2).




Roy Taub
Greenspoon Marder LLP
Senior Counsel
200 East Broward Boulevard, Suite 1800
Fort Lauderdale, FL 33301
Direct Phone Number: (954) 527-6231
Office Phone Number: (954) 491-1120
roy.taub@gmlaw.com
www.gmlaw.com




                                                             2
